SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

415
CA 11-00944
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


STEWART M. SHUTE, JR., PLAINTIFF-APPELLANT,

                      V                                            ORDER

ROBERT MCLUSKY, DEFENDANT-RESPONDENT,
MICHAEL BLOOM, DEFENDANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (TIMOTHY J. DEMORE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an amended judgment (denominated amended order) of
the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered
July 14, 2010. The amended judgment granted the motion of defendant
Robert McLusky for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court